Title: From George Washington to John Laurance, 24 August 1778
From: Washington, George
To: Laurance, John


          
            sir
            Camp [White Plains] Augt 24th 1778
          
          On the 13 Instant I wrote to Wm Patterson and Jonathan D. Sargeant Esquires, Attorney
            Generals for Jersey & pensylvania by Express & transmitted a Copy of the
            Resolution, which you mention; notifying them at the same time, that Genl St Clair’s
            trial would come on to day. I have received an Answer from Mr Patterson, by which he
            declines attending. From Mr Sergeant I have not heard.
            The Letter to him, I inclosed to the care of Mr Laurens, president of Congress, with a
            request that it might be forwarded to him, as I did not know in what part of pensylvania
            he then was. I am Sir &c.
          
            G.W.
          
          
            P.S. The president received my Letter of the 13th, which inclosed Mr
              Sergeant’s—& I am informed dispatched to him by Express.
          
        